Citation Nr: 1433521	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-48 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to an initial compensable rating for a forehead scar.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for chronic neck and back pain with headaches.  

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1964 to November 1968. 

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the Veteran service connection for bilateral hearing loss and a forehead scar, but denied service connection for tinnitus and chronic neck and back pain.  He timely appealed his assignment of initial noncompensable ratings for hearing loss and the scar, as well as the denial of service connection for the other conditions.   

The Veteran testified during a hearing before the undersigned Acting Veterans Law Judge in December 2012.  A copy of the hearing transcript has been associated with the claims folder.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record or expressly raised by the Veteran.  The issue of entitlement to TDIU has been raised by the Veteran's testimony at his December 2012 hearing, where he stated that he had not worked since 2008 and further described the effect his hearing loss had on his prior employment as a bus driver.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim, and is listing the raised TDIU claim as an issue on appeal.

The issues of entitlement to an initial compensable rating for bilateral hearing loss, entitlement to service connection for chronic neck and back pain with headaches, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A signed statement was received by the Board on December 6, 2012, prior to the promulgation of a decision, indicating the Veteran is withdrawing his appeal of the denial of an initial compensable rating for a forehead scar.  

2. The Veteran's tinnitus was at least as likely as not incurred during his period of service.  


CONCLUSIONS OF LAW

1. The criteria are met for withdrawal of the Substantive Appeal concerning this claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. Resolving all doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Since the Veteran withdrew his claim for a higher rating for his forehead scar and the full benefit is being granted in the other issue being decided here (service connection for tinnitus), there can be no prejudice regarding VA's duty to notify or assist the Veteran.  Thus, the Board will proceed to decide the appeal.

At his December 2012 hearing, the Veteran indicated his desire to withdraw his claim for an initial compensable rating for his forehead scar.  He also submitted a written and signed statement to that effect.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  See 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  Id.   Thus, there remain no allegations or errors of fact or law for appellate consideration with regards to this issue.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

The Veteran alleges that his tinnitus is related to his active duty service.  Specifically, he attributes the condition to acoustic trauma experienced while serving as a boatswain's mate.  The record clearly reveals that the Veteran has a current diagnosis of tinnitus, as shown by VA treatment records from February and November 2011.  The Board also finds that he likely suffered noise exposure as alleged, as his Report of Transfer or Discharge (DD Form 214) confirms his military occupational specialty (MOS) as a boatswain's mate.  Additionally, he went into further detail about the type of acoustic trauma suffered at his December 2012 hearing, where he described constant exposure to noise emanating from Navy ships, as well as running machinery.  His claim of noise exposure is further bolstered by an in-service threshold shift of his hearing acuity as shown by his service treatment records.  The Board finds the Veteran's statements of acoustic trauma competent and credible and thus, concedes that he experienced such trauma in-service.  

The sole remaining question is whether the Veteran's current tinnitus is related to in-service noise exposure.  He had a VA examination in August 2009 to provide an opinion on this question.  However, the examiner indicated that the Veteran reported that he did not suffer ringing in his ears and thus, did not provide an opinion regarding the tinnitus.    

This absence of a tinnitus diagnosis is in conflict with the Veteran's statements, as well as VA treatment records dated February and November 2011, where the physicians noted the Veteran's complaints of tinnitus.  

The Board acknowledges that by its nature tinnitus is a ringing in the ears that can be detected by the Veteran and is not likely something that can be measured by a medical professional.  A veteran is competent to attest that he has tinnitus and to report when tinnitus began.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).

The Board finds that the Veteran has provided competent and credible lay testimony with respect to having been exposed to loud noise in the military and having ringing in his ears in service which has continued after his period of service.  While the August 2009 VA examination did not find any current tinnitus, the Board concludes that it is likely inaccurate because it was premised on an inaccurate factual predicate-namely, it ignored the Veteran's earlier competent claims that he suffers from the condition.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding that medical opinions have no probative value when they are based on an inaccurate factual predicate.)  As stated above, tinnitus was not noted upon his entrance to service and thus, the Veteran was presumptively sound with regards to this condition.  

Resolving any doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus is at least as likely as not related to service.  Consequently, the Board concludes that service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303 (2013).



ORDER

The claim of entitlement to an initial compensable rating forehead scar is dismissed.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board observes that the Veteran was last afforded a VA examination for his bilateral hearing loss in 2009.  There is also VA treatment records from 2011 that contain audiometric testing data.  At his December 2012 hearing, he indicated that his symptomatology has worsened.  Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the Veteran's assertions that his conditions may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his bilateral hearing loss.

Furthermore, with respect to the Veteran's claim of service connection for his chronic neck and back pain with headaches, the Board concludes that his August 2009 VA examination was inadequate and thus, he must be afforded a new one upon remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It does not appear that the August 2009 examination considered the Veteran's complaints of neck pain and instead solely concentrated on the condition of his lower back.  The examiner also ignored past diagnoses of degenerative joint disease of the neck contained throughout the Veteran's VA treatment records.  

Additionally, the examiner correctly noted that the Veteran possessed moderate thoracic scoliosis at both his in-service entrance and separation examinations.  Scoliosis may be a congenital defect, and therefore preexisting, an appropriate question is whether such a defect was subject to a superimposed disease or injury during service.  If it is not congenital, then the appropriate question is whether the preexisting disability was aggravated by service.  The August 2009 VA examination did not address these questions.  Therefore, the Board finds that additional medical inquiry is required before the Board can adjudicate his claim.

Finally, as the Board has determined that the Veteran's hearing testimony reasonably raised a claim for entitlement to TDIU, the claim must be remanded for initial notification and adjudication.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the Veteran a letter informing of him of the requirements of substantiating a claim of entitlement to TDIU.  The Veteran should be provided a reasonable time to respond. 

2.  Also, contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the current nature and severity of his service-connected bilateral hearing loss and to obtain an opinion as to the impact of the bilateral hearing loss on the Veteran's ability to work.  The claims folder and a copy of this REMAND must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination. 

All indicated tests and studies, including a controlled Maryland CNC speech discrimination test and a puretone audiometry test, should be conducted, and the reports should be incorporated into the examination report. 

The examiner is also requested to provide an opinion concerning the functional effects of bilateral hearing loss on the Veteran's ability to work at any occupation for which he may be otherwise qualified.  A complete rationale should be given for all opinions and conclusions expressed.

4. Then, schedule the Veteran a VA examination concerning his back, to include both his cervical and thoracolumbar segments of his spine.  The claims folder and a copy of this REMAND must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  All indicates tests and studies should be performed.  

Based upon the review of the record (and the examination results if conducted), the examiner should provide opinions as to the following: 

(1) What are all of current diagnoses of the Veteran's back, to include both his cervical and thoracolumbar spines?

(2) Does the Veteran have a diagnosis of scoliosis?

(i) If so, explain whether scoliosis is a (a) congenital or developmental defect or (b) disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

(ii) If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.

(iii) State whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing scoliosis WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the condition.

(3) Provide an opinion as to whether it is at least as likely as not (50 or greater probability) that the Veteran's diagnoses of his back other than scoliosis, including his degenerative joint disease of his neck, were incurred in or otherwise related to the Veteran's military service.  For each condition that is found to be related his military service, the examiner should provide further comment on its functional effects on the Veteran's ability to work.

The examiner is directed to the notations of moderate thoracic scoliosis on the Veteran's entrance and separation examinations, a June 10, 1965 service treatment record entry detailing a muscle strain, and the Veteran's lay assertions that he injured his back/neck in service when he was hit on a ship by a steel pipe.  

5. After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


